DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Donnell et al. (US 2015/0104627).
Regarding claims 1, 8-10 and 20, O’Donnell discloses transparent film (paragraph 0092) comprising layer B, i.e. a core, comprising greater than 50 wt% HDPE (paragraph 0057), a printable skin layer adjacent to a first side of the core (fig. 3, paragraphs 0010, 0067), a skin layer adjacent to a second side of the core (fig. 3, paragraphs 0010, 0067) wherein the both skin layers containing greater than 50% of LLDPE (paragraph 0068, table 2) and the transparent film is oriented (paragraphs 0100, 0101). Given that the transparent film of O’Donnell discloses the same layers and polymers as claimed in present claims, it is clear that the film of O’Donnell would have the same properties as claimed in the present claims. 
Regarding claims 2-3, O’Donnell discloses the film of claim 1.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Regarding claim 4, O’Donnell discloses the film of claim 1, wherein the skin layer comprises ethylene vinyl acetate or the LLDPE (paragraph 0068) and the core layer containing HDPE, it is clear that the film comprises less than 50 wt.% of LLDPE.
Regarding claim 5, O’Donnell discloses the film of claim 1, further comprising one or more additives (paragraphs 0056, 0079).
Regarding claim 6, O’Donnell discloses the film of claim 1, further comprising tie layers (paragraphs 0072, 0079).
Regarding claim 7, O’Donnell discloses the film of claim 1, wherein the transparent film has a thickness of 5 to 50 microns (paragraph 0006).
Regarding claim 11, O’Donnell discloses the film of claim 1, wherein the transparent film is coextruded (paragraph 0096).
Regarding claim 12, O’Donnell discloses the film of claim 1, wherein the transparent film is laminated onto another layer, i.e. a laminating substrate, wherein the transparent film is laminated to the laminating substrate to product a laminated film, (paragraph 0101).
Regarding claims 18-19, O’Donnell discloses the film of claim 12, wherein given that the transparent film of O’Donnell discloses the same layers and polymers as claimed in present claims, it is clear the film of O’Donnell would have the same properties as claimed in present claims. 

Claims  13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell et al. (US 2015/0104627).
Regarding claim 13-14, O’Donnell discloses the film of claim 12, wherein O’Donnell is silent regarding the substrate is transparent and a non-oriented. However, given that O’Donnell discloses the multilayer film may be transparent or opaque (paragraph 0092) and given that the multilayer can be oriented (paragraph 0101), it would have been obvious to one of ordinary skill in the art to use transparent and non orientated substrate to meet end users requirements.
Regarding claim 17, O’Donnell discloses the film of claim 12, wherein O’Donnell is silent regarding an adhesive between the transparent film and the laminating substrate. However, O’Donnell discloses that additional material such as adhesive layer may be added for any purpose (paragraph 0079), therefore, it would have been obvious to one of ordinary skill in the art to use adhesive layer between the multilayer film and the substrate to obtain adhesion between them.

Claims 15-16O’Donnell et al. (US 2015/0104627) in view of Mueller et al. (US Packaging Technology and Science).
Regarding claim 15-16, O’Donnell discloses the film of claim 12, wherein O’Donnell is silent regarding substrate being metallized and/or coated.
Mueller discloses a substrate is metallized, i.e. coated, to obtain improved barrier against gases (page 139, paragraph 7). 
It would have been obvious to one of ordinary skill in the art to metallized substrate of O’Donnell as taught by Mueller to obtain improved barrier against gases.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SAMIR SHAH/           Primary Examiner, Art Unit 1787